Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 
The amendments filed on March 11, 2021 have been received.
Claims 10 is canceled by applicant.
Claims 7-9 and 11-20 are pending in this application, claims 8, 9, 12-18 and 20 are withdrawn from further consideration, and claims 7, 11 and 19 were examined on the merits to the extent they read on the elected species.

Answer to Arguments:
Withdrawn Rejection:
The rejection of claims (previously claims 7, 10, 11 and 19) under 35 U.S.C. 103 as being unpatentable over Mostafa et al. in view of Mundy et al., are withdrawn due to the amendments to the claims filed on 3/11/2021.

Improper Markush Grouping Rejection:
Claims 7, 11 and 19 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 


The Markush grouping “one compound selected from the group consisting of (1) statin compounds, (2) casein kinase 1 inhibitors, (3) cAMP inducers, and (4) histone methyltransferase inhibitors” recited in claim 7 and its dependent claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
In this case, the members of the Markush grouping “(1) statin compounds, (2) casein kinase 1 inhibitors, (3) cAMP inducers, and (4) histone methyltransferase inhibitors” recited in claim 7, do not all belong to the same art-recognized class, they are not known in the art to be structurally or functionally equivalent and share a common use. 
In this case, for example, statins are lipid-lowering medications, while casein kinase 1 inhibitors are inhibitors of casein kinase 1 family, and cAMP inducers are involve in decreasing the production of pro-inflammatory cytokines, for example, as such the compounds are not functionally or structurally equivalent and they do not share a common feature or use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent 

Conclusion:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, in general Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651